PER CURIAM.
This action is brought to recover against the appellant, Gibbons, as indorser of a promissory note. This case has been before us on a previous appeal. On the first trial of the action a verdict was directed in favor of the plaintiff. On appeal, this judgment was reversed, the court holding that the case should have been submitted to the jury. 2 App. Div. 105, 37 N. Y. Supp. 529. On the second trial, the cause was submitted to the jury, who found a verdict for the plaintiff. There is but little in this case to review. We cannot pass on the question of fact, because there is no certificate that the case contains all the evidence. To sustain his defense it was incumbent on the appellant to show that his indorsement was procured by fraud. The proof on this subject wholly rested upon his own testimony and that of his co-defendant, James. Being the testimony of parties in interest, and incapable of direct contradiction by the plaintiff, the question of fact raised by this evidence was properly submitted to the jury to pass upon. No motion was made to direct a verdict in favor of the plaintiff. No exception was taken to the charge of the -court. It is not necessary for us to determine whether the facts proved constituted the plaintiff a holder for value, because, in response to the request of the defendant, the court charged that, if the appellant was induced to sign the note by false representation of James, then the plaintiff was not a bona fide holder, and could not recover. It is true that in previous portions of the charge the court had instructed the jury that the plaintiff could not recover in case the indorsement was obtained by fraud, unless he established that he was a holder for value; but no exception was taken to this submission to the jury of the question whether the plaintiff was a bona fide holder for value, and the direct instruction that he was not, made in answer to the defendant’s request to charge, eliminated the question from the case. The record before us, therefore, presents no question of law calling for our determination. The judgment and order appealed from should be affirmed, with costs.